TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00526-CV


In re Thomas R. Phillips




ORIGINAL PROCEEDING



WRIT OF MANDAMUS


THE STATE OF TEXAS, COUNTY OF TRAVIS

TO: DAVID DELAMAR

	Whereas, Thomas R. Phillips, relator above in our cause number 03-02-526-CV has
filed a petition for mandamus relief alleging as follows:
	That this Court in cause 03-02-526-CV order that David DeLamar declare Clifford
F. William ineligible for the office of Chief Justice of the Supreme Court of Texas and to notify
Clifford F. William and Texas Secretary of State Gwen Shea of Clifford William's ineligibility to
be placed on the November 2002 general election ballot. 
	The Justices for the Third Court of Appeals, upon presentation by relator of his
request for mandamus relief, made an order thereon that is attached hereto.
	THEREFORE, you, David DeLamar, or any person acting on your behalf, are ordered
to immediately declare Clifford F. William ineligible for the office of Chief Justice of the Supreme
Court of Texas and to immediately notify Clifford F. William and Secretary of State Shea of
William's ineligibility to be placed on the November 2002 general election ballot. 

	ISSUED under my hand and seal August 30, 2002.



  

					Diane O'Neal, Clerk